DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimilli (US 20050132148 A1) in view of Danilak (US 7526604 B1).

Referring to claims 1 and 18, taking claim 1 as exemplary, Arimilli teaches
([Arimilli abstract, 0008, 0027] memory controller, where in response to a memory access request, the memory controller speculatively initiates access to the system memory) and circuitry coupled to the control circuitry and configured to: snoop the plurality of commands; ([Arimilli 0027-0029] processor cores 14 of each processing unit 10 are further coupled to an integrated memory controller, where according to the snoop-based protocol, each processing unit 10 snoops each request transaction). 
Arimilli does not explicitly teach generate first data based on the plurality of commands; and organize second data stored in a memory array based on the first data and a prediction of a memory access. Arimilli does disclose intelligently performing memory based row speculation based on historical access patterns ([Arimilli 0043, 0084]).
Danilak teaches generate first data based on the plurality of commands; ([Danilak col 5:3-38, Figs. 4-5] The write-prefetch memory 416 buffers the speculative write prefetch data if speculative write prefetching is performed) and organize second data stored in a memory array based on the first data and a prediction of a memory access ([Danilak col 5:3-38, Figs. 4-5] the host controller prefetches the first un-processed write in the disk operation list and stores that data in the write prefetch memory 416).
Arimilli and Danilak are analogous art because they are from the same field of endeavor in data storage. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Arimilli and Danilak before him or her to modify the system of Arimilli to include the speculative write prefetching of Danilak, thereafter the system is connected to speculative write prefetching. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have more 
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claim 2, Arimilli in view of Danilak teaches
The apparatus of claim 1, wherein the circuitry is further configured to, based on the predicted memory access, organize the second data stored in the memory array to reduce a quantity of accesses used to retrieve the second data ([Arimilli 0036, 0073, 0101] improves the total access latency experienced by processing units 10 by implementing memory controllers (e.g., IMCs 18) that employ memory speculation to reduce both the internal memory access latency (tINT) of DIMMs 26 and communication latency (tCOM)- where, each IMC 18 independently performs such memory speculation by reference to a Memory Speculation Table (MST)).

Referring to claim 3, Arimilli in view of Danilak teaches  
The apparatus of claim 1, wherein the circuitry is further configured to map addresses of the memory array corresponding to the second data prior to being organized to addresses of the memory array corresponding to the second data after being organized ([Arimilli 0048] IMC 18 also determines the memory bank 56 in the attached system memory 22 to which the specified request address maps, for example, by reference to a memory map or by hashing the request address).  

Referring to claim 4, Arimilli in view of Danilak teaches
The apparatus of claim 3, wherein one of the plurality of commands comprises an access command, and wherein the circuitry is further configured to: determine that the access command is associated with an address that is mapped to the second data after the second data was organized ([Arimilli 0048] Utilizing this bank number and the thread ID included within the request transaction, IMC 18 accesses the corresponding timing speculation field 84 within MST 20. As shown at block 108, IMC 18 then applies a selected timing speculation algorithm to the historical information contained within timing speculation field 84 to determine whether or not to initiate a speculative memory access).

Referring to claim 5, Arimilli in view of Danilak teaches  
The apparatus of claim 4, wherein the circuitry is further configured to, responsive to determining that the access command is associated with the second data, provide access to the address corresponding to the second data after it was mapped ([Arimilli 0048] IMC 18 may decide to initiate a speculative memory access if a selected number (e.g., 6) of the previous 8 accesses were serviced by IMC 18 from system memory 22).  
Referring to claim 6, Arimilli in view of Danilak teaches
The apparatus of claim 1, wherein the control circuitry and the circuitry comprise a single integrated circuit ([Arimilli claim 2] memory controller and said one or more processing cores are integrated within a same integrated circuit chip).  

Referring to claim 7, Arimilli in view of Danilak teaches
The apparatus of claim 1, wherein the first data comprises a pattern or characteristic of the plurality of commands ([Arimilli 0084] intelligently perform memory-based row speculation if historical access patterns within a particular bank of system memory 22 indicate that there is a high probability that a subsequent access will fall within a previously accessed row).  

Referring to claim 8, Arimilli in view of Danilak teaches
The apparatus of claim 7, wherein the circuitry being configured to organize the second data further comprises the circuitry being configured to group the second data that is accessed together to reduce a quantity of commands used to access the second data ([Arimilli 0040] holding a row 52 open between two consecutive accesses to the same row 52 advantageously eliminates at least the RAS-to-CAS latency (tRCD) for the second access).

Referring to claim 9, Arimilli in view of Danilak teaches  
The apparatus of claim 8, wherein the circuitry being configured to group the second is further comprises the circuitry being configured to group the second data by consolidating the second data into a row of the memory array ([Arimilli 0040] Based upon this historical information, IMC 18 can reduce internal access latency (tINT) by speculatively and selectively holding open a row 52 that is likely to be the next row 52 accessed within a given bank 56).  

Referring to claim 10, Arimilli in view of Danilak teaches  
([Arimilli abstract, 0008, 0027] memory controller, where in response to a memory access request, the memory controller speculatively initiates access to the system memory) accessing an array of the memory device in response to one or more access commands of the plurality; ([Arimilli 0032-0033] DIMM 26 includes a DRAM memory array 50 containing a number of rows 52 and columns 54 of DRAM memory cells, where read and write accesses are performed to memory array 50 in response to control signals and addresses (and if a write access, data) received from IMC 18) identifying a pattern or characteristic of the plurality of access commands; ([Arimilli abstract, 0084] intelligently perform memory-based row speculation if historical access patterns within a particular bank of system memory 22 indicate that there is a high probability that a subsequent access will fall within a previously accessed row) transferring data between the array and a plurality of sense amplifiers of the memory device; ([Arimilli 0033-0034] The column portion of the
real address is decoded by column decoder 64, which transfers the 8 bytes of data associated with the real memory address between the sense amplifier 62 and 1/0 circuit 66).
Arimilli does not explicitly teach and transferring the data between the sense amplifiers and a buffer internal to the memory device in an order that is based at least in part on the identified pattern or characteristic of the plurality of access commands. Arimilli does disclose intelligently performing memory based row speculation based on historical access patterns and receiving various memory access requests at a request buffer. ([Arimilli 0043, 0068, 0084]).  
Danilak teaches and transferring the data between the sense amplifiers and a buffer internal to the memory device in an order that is based at least in part on the identified pattern or characteristic of the plurality of access commands ([Danilak col 5:3-38, Figs. 4-5] The write-prefetch memory 416 buffers the speculative write prefetch data if speculative write prefetching is performed and the host controller prefetches the first un-processed write in the disk operation list and stores that data in the write prefetch memory 416).
Arimilli and Danilak are analogous art because they are from the same field of endeavor in data storage. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Arimilli and Danilak before him or her to modify the system of Arimilli to include the speculative write prefetching of Danilak, thereafter the system is connected to speculative write prefetching. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have more improved system performance and reduced latency as suggested by Danilak. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Arimilli with Danilak to obtain the invention as specified in the instant application claims.

Referring to claim 11, Arimilli in view of Danilak teaches  
The method of claim 10, wherein the pattern or characteristic of the plurality of access commands is identified by storing addresses corresponding to the plurality of access commands in registers ([Arimilli 0048, 0068] IMC 18 receives various memory access requests from local processor cores 14 and processor cores 14 within other processing units 10 at a request buffer 300 (i.e. corresponding to applicant’s definition of buffer/register, see instant specification [0037]). Request buffer 300 holds each such request until the request is discarded or assigned one of memory controller (MC) queues 302 under the direction of central state machine 306) and maintaining counters corresponding to the addresses ([Arimilli 0039] timing speculation field 84 can be implemented in a variety of ways (e.g., as a counter)).

Referring to claim 12, Arimilli in view of Danilak teaches  
The method of claim 10, further comprising, responsive to receipt of the one or more access commands of the plurality of access commands, determining that an Client No. 2018-1433.00/US19 BC&H Docket No. 1014.0020001address associated with the one or more access commands corresponds to the data stored in the buffer ([Arimilli 0068] IMC 18 receives various memory access requests from local processor cores 14 and processor cores 14 within other processing units 10 at a request buffer 300. Request buffer 300 holds each such request until the request is discarded or assigned one of memory controller (MC) queues 302 under the direction of central state machine 306).

Referring to claim 13, Arimilli in view of Danilak teaches  
The method of claim 12, further comprising, responsive to determining that the address corresponds to the data stored in the buffer, providing access to the data stored in the buffer ([Arimilli 0069] once a memory access request is transferred from request buffer 300 to MC queues 302 by central state machine 306, central state machine 306 will (absent an intervening message) direct an access to system memory 22 in accordance with the memory access request and historical access information provided by RAS state machines (SM) 304 and memory speculation table (MST) 310).

Referring to claim 14, Arimilli in view of Danilak teaches  
([Arimilli 0050, 0068] If, however, the coherency message indicates that the speculation was incorrect, that is, that IMC 18 is not responsible for servicing the request transaction then IMC 18 discards (and causes system memory 22 to discard) any erroneous data associated with the request transaction).

Referring to claim 15, Arimilli in view of Danilak teaches  
The method of claim 14, further comprising, responsive to determining that the address does not correspond to the data stored in the buffer, providing access to the memory array ([Arimilli 0069] once a memory access request is transferred from request buffer 300 to MC queues 302 by central state machine 306, central state machine 306 will (absent an intervening message) direct an access to system memory 22 in accordance with the memory access request and historical access information provided by RAS state machines (SM) 304 and memory speculation table (MST) 310). 

Referring to claim 16, Arimilli in view of Danilak teaches 
The method of claim 10, wherein the data comprises data that is likely to be accessed by a next received access command ([Arimilli 0040] holding a row 52 open between two consecutive accesses to the same row 52 advantageously eliminates at least the RAS-to-CAS latency (tRCD) for the second access).

Referring to claim 17, Arimilli in view of Danilak teaches  
([Arimilli 0040] Based upon this historical information, IMC 18 can reduce internal access latency (tINT) by speculatively and selectively holding open a row 52 that is likely to be the next row 52 accessed within a given bank 56) and transferring the different data from the memory array of the memory device to the buffer internal to the memory device ([Arimilli 0040] consecutive accesses to the same row 52, which would benefit from holding the row 52 open, can be represented by a first logical state ("1"), and consecutive accesses to different rows in the bank 56 can be represented by a second logical state ("O"). Based upon this historical information, IMC 18 can reduce internal access latency (t1NT) by speculatively and selectively holding open a row 52 that is likely to be the next row 52 accessed within a given bank 56).  
Referring to claim 19, Arimilli in view of Danilak teaches
The apparatus of claim 18, wherein the circuitry is further configured to obtain control from control circuitry of the apparatus ([Arimilli abstract] data processing system includes a system memory, one or more processing cores, and a memory controller that controls
access to a system memory, in response to a memory access request). 

Referring to claim 20, Arimilli in view of Danilak teaches 
The apparatus of claim 18, wherein the circuitry is further configured to obtain control of a row decoder and a column decoder coupled to the memory array ([Arimilli 0033] DIMM 26 further includes a control circuit 68, row decoder 60, sense amplifier 62, column decoder 64 and 1/0 circuit 66 that are utilized to perform read and write accesses to memory array 50 in response to control signals and addresses (and if a write access, data) received from IMC 18).

Referring to claim 21, Arimilli in view of Danilak teaches  
The apparatus of claim 18, wherein the circuitry is further configured to relinquish control of the memory array responsive to organizing the second data ([Arimilli 0039] IMC 18 can selectively and intelligently initiate speculative memory access cycles in response to receipt of request transactions in order to reduce the communication latency (tCOM) component of overall access latency.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding snoop based protocol and pattern matching.
US 7089400 B1
US 6052760 A
US 20210056043 A1
US 20190347125 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132